DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s)  1-5  is/are rejected under 35 U.S.C. 102a1 as being anticipated by Seperack (US 2864376 ).

In regard to claim 1 Seperack discloses a in figure 1 a  corset  not numbered for generating a thigh gap, 

the corset comprising: pants (not numbered in figure 1 ); and a flexed spring (27 in figure 4), attached by 

attaching means (pocket 26 in figure 4)  to said pants from an inner side of one thigh , through a groin, 

to an inner side of other thigh of said pants, so that said spring exerts a force for generating a thigh gap 

as seen in figure 4 and col. 2, lines 32-41).



corset bone spring  in that it is acting like boning and formed of spring. 

In regard to claim 3 Seperack discloses the  corset according to claim 1, wherein said flexed spring is flat 

as seen in figures 1-3.

In regard to claim 4 Seperack discloses the corset according to claim 1, wherein said attaching means is a 

Seam that is about the pocket 26 in figure 4 and col. 2, lines 32-41.

In regard to claim 5 Separack discloses the  corset according to claim 1, wherein said attaching means is 

a pocket 26  in said pants not numbered in figures 1-4.

In regard to claim 7 Separack discloses the corset according to claim 1, wherein an area 3 to 7 cm width 

around said spring is reinforced by a more rigid material of the pocket    26 itself, than a material of said 

pants, for preventing wrinkles in this area.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Seperack in view of Otashevich et al (US 20190320747 ).

In regard to claim     6 Seperack discloses the corset structure substantially as claimed except for the 

attaching means as being gluing. IT is well known in garment manufacturing to substitute stitching with 

gluing to adhere garment layers together such as in   para. (0008).   Accordingly it would have been 

obvious to one having ordinary s kill in the art at the time    the invention was made to modify the 

attaching of the pocket to the garment to use  gluing instead of stitching as disclosed in Otashevich et al. 

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732